REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 28 June 2022 are persuasive.  The following limitations in independent claim 1 including: “upon receiving  a plurality of divided requests from the Web server device… execute  SQL integration processing of: temporarily storing the generated SQL sentences based on each request of the plurality of divided requests until generation of the SQL sentences is ended for all of the plurality of divided requests; and integrating and editing the plurality of temporarily stored SQL sentences and creating the whole SQL sentence after generation of the generated SQL sentences is ended for all of the plurality of divided requests, wherein the request is an HTTP request, wherein the request data included in the HTTP request received from the Web server device includes a request ID, wherein each of the plurality of divided requests of the series of processing have a same request ID, wherein the HTTP request further includes a parameter name, and an end flag indicating whether the request is a last request of the series of processing, wherein the SQL processing unit executes the SQL integration processing when the end flag included in the request corresponding to the SQL sentence 3Appl. No. 16/817,827SUN-12562 Amendment dated June 28, 2022 Reply to Office Action of May 5, 2022generated by the SQL creation unit indicates that the request is a last request of the series of processing, and wherein the SQL integration processing includes integration processing of integrating, among the plurality of temporarily stored SQL sentences… in which the value of the request ID is the same, into the whole SQL sentence and associates the whole SQL sentence with the request ID.” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claims 10 and 14 are substantially similar to claim 1 and are allowed for the same rationale and reasoning. The dependent claims are allowed at least based on their dependency from the allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168